



Exhibit 10.18.1
__________________________________________
PURCHASE AND CONTRIBUTION AGREEMENT
by and among
TRINITY RAIL LEASING WAREHOUSE TRUST,
TRINITY INDUSTRIES LEASING COMPANY
and
TRINITY RAIL LEASING 2012 LLC
Dated as of December 19, 2012


______________________________________________________________________________





--------------------------------------------------------------------------------











Page
ARTICLE I
DEFINITIONS    1

Section 1.1
General    1

Section 1.2
Specific Terms    2



ARTICLE II
CONVEYANCE OF THE RAILCARS AND LEASES    4

Section 2.1
Conveyance of the Railcars and Leases    4



ARTICLE III
CONDITIONS OF CONVEYANCE    6

Section 3.1
Conditions Precedent to Conveyance    6

Section 3.2
Conditions Precedent to All Conveyances    7



ARTICLE IV
REPRESENTATIONS AND WARRANTIES    8

Section 4.1
Representations and Warranties of TRLWT Seller-General    8

Section 4.2
Representations and Warranties of TILC Seller-General    9

Section 4.3
Representations and Warranties of Seller-Assets    11

Section 4.4
Representations and Warranties of the Purchaser    13

Section 4.5
Indemnification    15

Section 4.6
Special Indemnification by TILC regarding Exercise of Setoff by Customers    16



ARTICLE V
COVENANTS OF SELLER    17

Section 5.1
Protection of Title of the Purchaser    17

Section 5.2
Other Liens or Interests    18



ARTICLE VI
MISCELLANEOUS    19

Section 6.1
Amendment    19

Section 6.2
Notices    19

Section 6.3
Merger and Integration    19

Section 6.4
Severability of Provisions    19

Section 6.5
Governing Law    19

Section 6.6
Counterparts    20

Section 6.7
Binding Effect; Assignability    20

Section 6.8
Third Party Beneficiaries    20

Section 6.9
Term    21








--------------------------------------------------------------------------------







EXHIBIT A
FORM OF BILL OF SALE
EXHIBIT B
FORM OF ASSIGNMENT AND ASSUMPTION
EXHIBIT C
DELIVERY SCHEDULE ON THE CLOSING DATE








--------------------------------------------------------------------------------





PURCHASE AND CONTRIBUTION AGREEMENT
THIS PURCHASE AND CONTRIBUTION AGREEMENT is made as of December 19, 2012 (this
“Agreement”) by and among TRINITY RAIL LEASING WAREHOUSE TRUST, a Delaware
statutory trust (“TRLWT” or the “TRLWT Seller”), TRINITY INDUSTRIES LEASING
COMPANY, a Delaware corporation (“TILC” or the “TILC Seller”; TRLWT and TILC are
sometimes hereinafter collectively referred to as the “Sellers” or individually
as a “Seller”) and TRINITY RAIL LEASING 2012 LLC, a Delaware limited liability
company (the “Purchaser”).
W I T N E S S E T H:
WHEREAS, the Purchaser has agreed to purchase from TRLWT from time to time, and
TRLWT has agreed to Sell (as hereinafter defined) to the Purchaser from time to
time, certain of its Railcars, related Leases and Related Assets (each as
hereinafter defined) related thereto on the terms set forth herein.
WHEREAS, during the period prior to their sale hereunder, TILC has acted as
manager and servicing agent for TRLWT, pursuant to the TRLWT Management
Agreement (as hereinafter defined), with respect to the Railcars, related Leases
and Related Assets that TRLWT may Sell from time to time hereunder (TILC in such
capacity, the “TRLWT Manager”).
WHEREAS, TILC may also wish from time to time, in its individual capacity, to
conduct a Sale/Contribution (as hereinafter defined) of certain of its Railcars,
related Leases and Related Assets and the Purchaser may wish to purchase from
and accept such contribution to the capital of the Purchaser on the terms set
forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Purchaser and each Seller,
intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    General. The specific terms defined in this Article include the
plural as well as the singular. Words herein importing a gender include the
other gender. References herein to “writing” include printing, typing,
lithography, and other means of reproducing words in visible form. References to
agreements and other contractual instruments include all subsequent amendments
thereto or changes therein entered into in accordance with their respective
terms. References herein to Persons include their successors and assigns
permitted hereunder or under the Master Indenture (as defined herein). The terms
“include” or “including” mean “include without limitation” or “including without
limitation”. The words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision, and Article, Section, Schedule and
Exhibit references, unless otherwise specified, refer to Articles and Sections
of and Schedules and Exhibits to this Agreement. Capitalized terms used herein,
including in the Recitals, but not defined herein shall have the respective
meanings assigned to such terms in the Master Indenture (as defined herein).
Section 1.2    Specific Terms. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:
“Appraised Value” means the appraised value of a Railcar as set forth in the
Appraisal thereof.





--------------------------------------------------------------------------------





“Assignment and Assumption” means an Assignment and Assumption executed by the
applicable Seller, with countersignature block set forth thereon for execution
by the Purchaser, substantially in the form of Exhibit B attached hereto.
“Bill of Sale” means a Bill of Sale executed by the applicable Seller
substantially in the form of Exhibit A attached hereto.
“Contribution” has the meaning set forth in Section 2.1(a)(ii).
“Convey” means to Sell and/or conduct a Sale/Contribution of Railcars, related
Leases and Related Assets hereunder.
“Conveyance” means, collectively, a Sale and/or Sale/Contribution of Railcars,
related Leases and Related Assets by a Seller to the Purchaser.
“Delivery Schedule” means a schedule, substantially in the form of the initial
schedule delivered on the Closing Date and attached as Exhibit C hereto, in each
case duly executed and delivered by a Seller to the Purchaser on a Delivery
Date, which shall identify the Railcars to be Conveyed on such Delivery Date and
identify each Lease relating to any such Railcar.
“Excluded Amounts” has the meaning set forth in Section 4.5(a).
“Indemnified Person” has the meaning set forth in Section 4.5(a).
“Master Indenture” means the Master Indenture between the Purchaser, as Issuer,
and Wilmington Trust Company, as Indenture Trustee, dated as of the date hereof.
“Miscellaneous Items” means receivables, prepaid expenses, current assets,
deferred origination costs, receivables, deferred tax assets, non-current
assets, accounts payable and accrued liabilities, deferred tax liabilities,
unearned contract revenue, accrued interest, accrued professional fees, and
accrued property and casualty insurance.
“Purchase Price” means, with respect to any Railcars, related Leases and Related
Assets conveyed to the Purchaser from time to time pursuant hereto, an amount
equal to the aggregate Appraised Value of the Railcars so Conveyed.
“Purchaser” has the meaning specified in the Preamble.
“Related Assets” means, with respect to any Railcar or Lease that is Conveyed
hereunder on any Delivery Date, all of the applicable Seller's right, title and
interest in and to the following (as applicable):
(a)with respect to such Railcar, (i) all licenses, manufacturer's warranties and
other warranties, Supporting Obligations, Payment Intangibles, Chattel Paper,
General Intangibles and all other rights and obligations related to such
Railcar, (ii) all Railroad Mileage Credits allocable to such Railcar and any
payments in respect of such credits accruing on or after the applicable Delivery
Date, (iii) all tort claims or any other claims of any kind or nature related to
such Railcar and any payments in respect of such claims, (iv) all Marks
attaching to such Railcar (including as evidenced by any SUBI Certificate issued
by the Marks Company), it being understood that the Marks are owned by the Marks
Company and are not being conveyed hereby, (v) all other payments owing by any
Person (including any railroads or similar entities) in respect of or
attributable to such Railcar or the use, loss, damage, casualty, condemnation of
such Railcar or the Marks associated therewith, in each case whether arising by
contract, operation of law, course of dealing, industry practice or otherwise,
and (vi) without duplication, any Miscellaneous Items relating to such Railcar;
and
(b)with respect to such Lease, all Supporting Obligations, Payment Intangibles,
Chattel Paper, General Intangibles and all other rights and obligations related
to any such Lease,





--------------------------------------------------------------------------------





including, without limitation, (i) all rights, powers, privileges, options and
other benefits of the applicable Seller to receive moneys and other property due
and to become due under or pursuant to such Lease, including, without
limitation, all rights, powers, privileges, options and other benefits to
receive and collect rental payments, income, revenues, profits and other
amounts, payments, tenders or security (including any cash collateral) from any
other party thereto, (ii) all rights, powers, privileges, options and other
benefits of the applicable Seller to receive proceeds of any casualty insurance,
condemnation award, indemnity, warranty or guaranty with respect to such Lease,
(iii) all claims for damages arising out of or for breach of or default under
such Lease, (iv) the rights, powers, privileges, options and other benefits of
the applicable Seller to perform under such Lease, to compel performance and
otherwise exercise all remedies thereunder and to terminate any such Lease, and
(v) without duplication, any Miscellaneous Items relating to such Lease.
“Sale” means, with respect to any Person, the sale, transfer, assignment or
other conveyance, of the assets or property in question by such Person, and
“Sell” means that such Person sells, transfers, assigns or otherwise conveys the
assets or property in question.
“Sale/Contribution” has the meaning specified in Section 2.1(a)(ii).
“TRLWT Management Agreement” means the Second Amendment and Restatement, dated
as of May 29, 2009, of the Operation, Maintenance, Servicing and Remarketing
Agreement dated as of June 27, 2002 between TRLWT and TILC, as manager
thereunder.
“TRLWT Manager” has the meaning specified in the Recitals.
ARTICLE II
CONVEYANCE OF THE RAILCARS AND LEASES
Section 2.1    Conveyance of the Railcars and Leases.
(c)Subject to the terms and conditions of this Agreement, on and after the date
of this Agreement,
(i)TRLWT Seller hereby agrees to Sell to the Purchaser, without recourse (except
to the extent specifically provided herein or in the applicable Bill of Sale and
Assignment and Assumption), all right, title and interest of TRLWT Seller in and
to (A) certain Railcars and related Leases as identified from time to time on a
Delivery Schedule delivered by TRLWT Seller in accordance with this Agreement
and (B) all Related Assets with respect thereto, and
(ii)TILC Seller hereby agrees to Sell to the Purchaser, without recourse (except
to the extent specifically provided herein or in the applicable Bill of Sale and
Assignment and Assumption), all right, title and interest of TILC Seller in and
to (A) certain Railcars and related Leases as identified from time to time on a
Delivery Schedule delivered by TILC Seller in accordance with this Agreement and
(B) all Related Assets with respect thereto, provided, that if TILC Seller is
the sole equity Member of the Purchaser at the time of such sale, and to the
extent that the portion of the Purchase Price for such sale paid by the
Purchaser to TILC Seller in cash is less than the total dollar amount of the
Purchase Price, the balance shall be deemed to have been contributed (a
“Contribution”) by TILC Seller as capital to the Purchaser (such transaction in
the aggregate, a “Sale/Contribution”),
(d)The Purchaser in each case hereby agrees to purchase, acquire, accept and
assume (including by an assumption of the obligations of the “lessor” under such
Leases), all right, title and interest of each such Seller in and to such
Railcars, related Leases and Related Assets. Each Seller hereby acknowledges
that each Conveyance by it to the Purchaser hereunder is absolute and
irrevocable, without reservation or retention of any interest whatsoever by such
Seller.





--------------------------------------------------------------------------------





(e)The Sales of Railcars, related Leases and Related Assets by TRLWT Seller to
the Purchaser and the Sales or Sales/Contributions (as the case may be) of
Railcars, related Leases and Related Assets by TILC Seller to the Purchaser
pursuant to this Agreement are, and are intended to be, absolute and
unconditional assignments and conveyances of ownership (free and clear of any
Encumbrances) of all of the applicable Seller's right, title and interest in, to
and under such Railcars, related Leases and Related Assets for all purposes and,
except to the extent specifically provided herein or in the applicable Bill of
Sale and Assignment and Assumption, without recourse.
(f)It is the intention of each Seller and the Purchaser (i) that all Conveyances
of Railcars, related Leases and Related Assets be true sales and/or
contributions, as applicable, constituting absolute assignments and “true sales”
for bankruptcy law purposes by the applicable Seller to the Purchaser, that are
absolute and irrevocable and that provide the Purchaser with the full benefits
of ownership of the assets so Conveyed and (ii) that the Railcars, related
Leases and Related Assets that are Conveyed to the Purchaser pursuant to this
Agreement shall not be part of the applicable Seller's estate in the event of
the filing of a bankruptcy petition by or against such Seller under any
bankruptcy or similar law. Neither any Seller nor the Purchaser intends that
(x) the transactions contemplated hereunder be, or for any purpose be
characterized as, loans from the Purchaser to the applicable Seller or (y) any
Conveyance of Railcars, related Leases and/or Related Assets by any Seller to
the Purchaser be deemed a grant of a security interest in the assets so Conveyed
by such Seller to the Purchaser to secure a debt or other obligation of such
Seller (except in the limited circumstance contemplated in subsection (e)
immediately below).
(g)In the event that any Conveyances pursuant to this Agreement are deemed to be
a secured financing (or are otherwise determined not to be absolute assignments
of all of the applicable Seller's right, title and interest in, to and under the
Railcars, related Leases and Related Assets so Conveyed, or purportedly so
Conveyed hereunder), then (i) the applicable Seller shall be deemed hereunder to
have granted to the Purchaser, and such Seller does hereby grant to the
Purchaser, a security interest in all of such Seller's right, title and interest
in, to and under such Railcars, related Leases and Related Assets so Conveyed or
purported to be Conveyed, securing the purported repayment obligation presumably
deemed to exist in respect of such deemed secured financing, and (ii) this
Agreement shall constitute a security agreement under applicable law.
(h)The Sellers shall on the Closing Date, and either or both the TRLWT Seller
and/or the TILC Seller shall, as the case may be, on any other Delivery Date,
deliver to the Purchaser a Delivery Schedule identifying the Railcars and Leases
to be Conveyed by such Seller to the Purchaser on such date.
(i)The price paid for Railcars, related Leases and Related Assets which are
Conveyed hereunder shall be the Purchase Price with respect thereto. Such
Purchase Price shall be paid
(i)in the case of TRLWT Seller, by means of the Purchaser's immediate cash
payment in the full amount of the Purchase Price to TRLWT Seller by wire
transfer on the Closing Date (or other Delivery Date) in respect of which TRLWT
Seller has delivered a Delivery Schedule, and
(ii)in the case of TILC Seller, by means of the Purchaser's immediate cash
payment of the portion of the Purchase Price that the Purchaser has available to
it for such purpose (including from net proceeds derived from its issuance of
the Equipment Notes on such Delivery Date, or from Net Disposition Proceeds held
in the Mandatory Replacement Account or the Optional Reinvestment Account), to
TILC Seller by wire transfer on the Closing Date (or other applicable Delivery
Date) in respect of which TILC Seller has delivered a Delivery Schedule, with
the Contributed remainder of such Purchase Price to be reflected by means of
proper accounting entries being entered upon the accounts and records of TILC
Seller and Purchaser,





--------------------------------------------------------------------------------





with such wire transfers in each case to be made to an account designated by the
applicable Seller to the Purchaser on or before the applicable Delivery Date.
(j)On and after each Delivery Date and related Purchase Price payment as
aforesaid, the Purchaser shall own the Railcars, related Leases and Related
Assets Conveyed to the Purchaser on such date, and the applicable Seller shall
not take any action inconsistent with such ownership and shall not claim any
ownership interest in such assets.
(k)Until the replacement of TILC as Manager pursuant to the terms of the
Management Agreement, TILC, as Manager, shall conduct the administration,
management and collection of the Railcars, related Leases and Related Assets
Conveyed to Purchaser pursuant hereto and shall take, or cause to be taken, all
such actions as may be necessary or advisable to administer, manage and collect
such Conveyed Railcars, related Leases and Related Assets, from time to time,
all in accordance with the terms of the Management Agreement.
(l)On each Delivery Date, the applicable Seller shall deliver or cause to be
delivered to the Purchaser (or to an assignee thereof, as directed by the
Purchaser) each item required on such date to be delivered by such Seller and
any Chattel Paper representing or evidencing the Leases being Conveyed on such
Delivery Date.
ARTICLE III
CONDITIONS OF CONVEYANCE
Section 3.1    Conditions Precedent to Conveyance. Each Conveyance hereunder is
subject to the condition precedent that the Purchaser shall have received, and
the Indenture Trustee shall have received copies of, all of the following on or
before the applicable Delivery Date, in form and substance satisfactory to the
Purchaser:
(i)a Delivery Schedule executed by the applicable Seller and setting forth the
Railcars and Leases to be Conveyed on the applicable Delivery Date pursuant to
this Agreement;
(ii)a related Bill of Sale;
(iii)a related Assignment and Assumption;
(iv)an Appraisal of the Railcars to be conveyed, with such Appraisal dated no
earlier than 60 days prior to the applicable Delivery Date (or, in the case of
the first Delivery Date relating to this Agreement, dated no earlier than [ ],
2012;
(v)copies of proper UCC financing statements, accurately describing the Conveyed
Railcars and Leases and naming the applicable Seller as the “Debtor” and the
Purchaser as “Secured Party”, or applicable filings with the STB or with the
Registrar General of Canada, or other similar instruments or documents, all in
such manner and in such places as may be required by law or as may be necessary
or, in the opinion of the Purchaser or the Indenture Trustee (acting at the
direction of the Requisite Majority), desirable to perfect the Purchaser's
interest in all Conveyed Railcars, related Leases and Related Assets (provided
that no such filings shall be required to be made in Mexico or under any
Provincial Personal Property Security Act or other non-federal legislation in
Canada);
(vi)copies of proper UCC financing statement terminations or partial
terminations, STB or Registrar General of Canada filings, accurately describing
the Conveyed Railcars and Leases, or other similar instruments or documents, in
form and substance sufficient for filing under applicable law of any and all
jurisdictions as may be necessary to effect or evidence a release or termination
of any pre-existing Encumbrance evidenced by an existing filing





--------------------------------------------------------------------------------





of record in the applicable UCC, STB or Registrar General of Canada filing
office against the Conveyed Railcars, related Leases and Related Assets;
(vii)in the case of a Delivery Date occurring in connection with the Closing
Date for a Series of Equipment Notes, a confirmation or written advice to
similar effect from counsel to the Purchaser and addressed to the Indenture
Trustee, reasonably acceptable to the Indenture Trustee, that the conveyance
constitutes a true sale and that the Purchaser would not be consolidated in
connection with a bankruptcy of the applicable Seller; and
(viii)in the case of a Delivery Date occurring in connection with the Closing
Date for a Series of Equipment Notes, such deliveries, and the satisfaction of
such other conditions, as are set forth in the applicable Note Purchase
Agreement or otherwise required for the issuance of such Series.
Section 3.2    Conditions Precedent to All Conveyances. The Conveyances to take
place on any Delivery Date hereunder shall be subject to the further conditions
precedent that:
(m)The following statements shall be true:
(i)the representations and warranties of each applicable Seller contained in
Article IV shall be true and correct on and as of such Delivery Date, both
before and after giving effect to the Conveyance to take place on such Delivery
Date and to the application of proceeds therefrom, as though made on and as of
such date; and
(ii)such Seller shall be in compliance with all of its covenants and other
agreements set forth in this Agreement and the other Operative Agreements to
which it is a party.
(n)The Purchaser shall have received a Delivery Schedule, dated the date of the
applicable Delivery Date, executed by the applicable Seller, listing the
Railcars and Leases being Conveyed on such date.
(o)The applicable Seller shall have taken such other action, including delivery
of approvals, consents, opinions, documents and instruments to the Purchaser, as
the Purchaser or the Indenture Trustee (acting at the direction of the Requisite
Majority) may reasonably request.
(p)The applicable Seller shall have taken all steps necessary under all
applicable law in order to Convey to the Purchaser the Railcars described on the
applicable Delivery Schedules, all Leases related to such Railcars and all
Related Assets related to such Railcars and/or Leases, and upon the Conveyance
of such Railcars, related Leases and Related Assets from the applicable Seller
to the Purchaser pursuant to the terms hereof, the Purchaser will have acquired
on such date good and marketable title to and a valid and perfected ownership
interest in the Conveyed Railcars, related Leases and Related Assets, free and
clear of any Encumbrance (other than Permitted Encumbrances).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.1    Representations and Warranties of TRLWT Seller-General. TRLWT
Seller makes the following representations and warranties for the benefit of the
Purchaser, the Indenture Trustee, each Noteholder and each other Secured Party,
on which the Purchaser relies in acquiring the Railcars, related Leases and
Related Assets Conveyed by TRLWT Seller hereunder. Such representations are made
as of each Delivery Date and at such other times specified below.
(a)TRLWT is a statutory trust duly organized, validly existing, and in good
standing under the laws of the State of Delaware, is duly licensed or qualified
and in good standing in each jurisdiction in which the failure to so qualify
would have a material adverse effect on its ability to carry on





--------------------------------------------------------------------------------





its business as now conducted or to execute, deliver and perform its obligations
under the TRLWT Agreements, has the power and authority to carry on its business
as now conducted, and has the requisite power and authority to execute, deliver
and perform its obligations under the TRLWT Agreements.
(b)The TRLWT Agreements have been duly authorized by all necessary entity action
by TRLWT, and duly executed and delivered by TRLWT, and (assuming the due
authorization, execution and delivery by each other party thereto) constitute
the legal, valid and binding obligations of TRLWT, enforceable against TRLWT in
accordance with their respective terms except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
the rights of creditors generally and by general principles of equity.
(c)The execution, delivery and performance by TRLWT of each TRLWT Agreement and
compliance by TRLWT with all of the provisions thereof do not and will not
contravene (i) any law or regulation, or any order of any court or governmental
authority or agency applicable to or binding on TRLWT or any of its properties,
or (ii) the provisions of, or constitute a default by TRLWT under, its
certificate of trust or trust agreement or (iii) any indenture, mortgage,
contract or other agreement or instrument to which TRLWT is a party or by which
TRLWT or any of its properties may be bound or affected.
(d)There are no proceedings pending or, to the knowledge of TRLWT, threatened
against TRLWT in any court or before any governmental authority or arbitration
board or tribunal.
(e)TRLWT is not (x) in violation of any term of any charter instrument or
operating agreement or (y) in violation or breach of or in default under any
other agreement or instrument to which it is a party or by which it may be bound
except, in the case of clause (y), where such violation would not reasonably be
expected to materially adversely affect TRLWT's ability to perform its
obligations under the TRLWT Agreements or materially adversely affect its
financial condition or business. TRLWT is in compliance with all laws,
ordinances, governmental rules and regulations to which it is subject, the
failure to comply with which would have a material and adverse effect on its
operations or condition, financial or otherwise, or would impair the ability of
TRLWT to perform its obligations under the TRLWT Agreements, and has obtained
all licenses, permits, franchises and other governmental authorizations material
to the conduct of its business.
(f)No consent, approval or authorization of, or filing, registration or
qualification with, or the giving of notice to, any trustee or any holder of
indebtedness of TRLWT or any governmental authority on the part of TRLWT is
required (x) in connection with the execution and delivery by TRLWT of the TRLWT
Agreements (other than as contemplated thereby), or (y) to be obtained in order
for TRLWT to perform its obligations thereunder in accordance with the terms
thereof, other than in the case of clause (y) those which are routine in nature
and are not normally applied for prior to the time they are required, and which
TRLWT has no reason to believe will not be timely obtained.
(g)The location of TRLWT (within the meaning of Article 9 of the UCC) is in the
State of Delaware. TRLWT has not been known by any name other than Trinity Rail
Leasing Warehouse Trust and Trinity Rail Leasing Trust II, and is not known by
any trade names.
(h)TRLWT is solvent and will not become insolvent after giving effect to any
Conveyance contemplated by this Agreement; after giving effect to each
Conveyance contemplated by this Agreement, TRLWT will have an adequate amount of
capital to conduct its business in the foreseeable future; and TRLWT does not
intend to incur, nor believe that it has incurred, debts beyond its ability to
pay as they mature.
(i)TRLWT will treat the transactions effected by this Agreement as sales of
assets to the Purchaser in accordance with U.S. GAAP. TRLWT's financial records
shall reflect that the Railcars





--------------------------------------------------------------------------------





and Leases Conveyed hereunder have been Conveyed to the Purchaser, are no longer
owned by TRLWT and are not intended to be available to the creditors of TRLWT.
Section 4.2    Representations and Warranties of TILC Seller-General. TILC
Seller makes the following representations and warranties for the benefit of the
Purchaser, the Indenture Trustee, each Noteholder and each other Secured Party,
on which the Purchaser relies in acquiring the Railcars, related Leases and
Related Assets Conveyed by TILC Seller hereunder. Such representations are made
as of each Delivery Date and at such other times specified below.
(a)TILC is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware, is duly licensed or qualified and in
good standing in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on its ability to carry
on its business as now conducted or as contemplated to be conducted or to
execute, deliver and perform its obligations under the TILC Agreements, has the
power and authority to carry on its business as now conducted and as
contemplated to be conducted, and has the requisite power and authority to
execute, deliver and perform its obligations under the TILC Agreements.
(b)The TILC Agreements have been duly authorized by all necessary corporate
action by TILC, and duly executed and delivered by TILC, and (assuming the due
authorization, execution and delivery by each other party thereto) constitute
the legal, valid and binding obligations of TILC, enforceable against TILC in
accordance with their respective terms except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
the rights of creditors generally and by general principles of equity.
(c)The execution, delivery and performance by TILC of the TILC Agreements and
compliance by TILC with all of the provisions thereof do not and will not
contravene or, in the case of clause (iii), constitute (alone or with notice, or
lapse of time or both) a default under or result in any breach of, or result in
the creation or imposition of any Encumbrance (other than pursuant to this
Agreement) upon any property of TILC pursuant to, (i) any law or regulation, or
any order, judgment, decree, determination or award of any court or governmental
authority or agency applicable to or binding on TILC or any of its properties,
or (ii) the provisions of its certificate of incorporation or bylaws or
(iii) any indenture, mortgage, contract or other agreement or instrument to
which TILC is a party or by which TILC or any of its properties may be bound or
affected except, with respect to clause (iii), where such contravention, default
or breach would not reasonably be expected to materially adversely affect TILC's
ability to perform its obligations under the TILC Agreements or materially
adversely affect its financial condition or business;
(d)There are no proceedings pending or, to the knowledge of TILC, threatened
against TILC in any court or before any governmental authority or arbitration
board or tribunal that, if adversely determined, would reasonably be expected to
materially adversely affect TILC's ability to perform its obligations under the
TILC Agreements or materially adversely affect its financial condition or
business.
(e)TILC is not (x) in violation of any term of any charter instrument or bylaw
or (y) in violation or breach of or in default under any other agreement or
instrument to which it is a party or by which it or any of its property may be
bound except in the case of clause (y) where such violation, breach or default
would not reasonably be expected to materially adversely affect TILC's ability
to perform its obligations under the TILC Agreements or materially adversely
affect its financial condition or business. TILC is in compliance with all laws,
ordinances, governmental rules, regulations, orders, judgments, decrees,
determinations and awards to which it is subject, the failure to comply with
which would reasonably be expected to have a material and adverse effect on its
operations or condition, financial or otherwise, or would impair the ability of
TILC to perform its obligations under the TILC Agreements, and





--------------------------------------------------------------------------------





has obtained all required licenses, permits, franchises and other governmental
authorizations material to the conduct of its business.
(f)No consent, approval or authorization of, or filing, registration or
qualification with, or the giving of notice to, any trustee or any holder of
indebtedness of TILC or any governmental authority on the part of TILC is
required in the United States in connection with the execution and delivery by
TILC of the TILC Agreements (other than as contemplated thereby), or is required
to be obtained in order for TILC to perform its obligations thereunder in
accordance with the terms thereof, other than (i) as may be required under
applicable laws, ordinances, governmental rules and regulations to be obtained,
given, accomplished or renewed at any time after the applicable Delivery Date in
connection with the performance of its obligations under the TILC Agreements and
which are routine in nature and are not normally applied for prior to the time
they are required, and which TILC has no reason to believe will not be timely
obtained, and (ii) as may have been previously obtained in accordance with
clause (i) immediately above.
(g)TILC is solvent and will not become insolvent after giving effect to any
Conveyance contemplated by this Agreement, and after giving effect to any
Conveyances contemplated by this Agreement, TILC will have an adequate amount of
capital to conduct its business in the foreseeable future, and TILC does not
intend to incur, nor believe that it has incurred, debts beyond its ability to
pay as they mature.
(h)The location of TILC (within the meaning of Article 9 of the UCC) is in the
State of Delaware. TILC has not been known by any name other than Trinity
Industries Leasing Company within the past five (5) years.
(i)TILC will treat the transactions effected by this Agreement as sales of
assets to, and/or contributions of assets to the capital of, the Purchaser in
accordance with U.S. GAAP. TILC's financial records shall reflect that the
Railcars and Leases Conveyed hereunder have been Conveyed to the Purchaser, are
no longer owned by TILC and are not intended to be available to the creditors of
TILC.
Section 4.3    Representations and Warranties of Seller-Assets. The following
representations and warranties are made (i) with respect to each Delivery Date
on which TRLWT is to Convey assets to the Purchaser, by TILC, in its capacity as
TRLWT Manager, with respect to each representation expressed as a representation
of TRLWT as “Seller”, and (ii) with respect to each Delivery Date on which TILC
is to Convey assets to the Purchaser, by TILC for its own account, and in each
case are made for the benefit of the Purchaser, the Indenture Trustee, each
Noteholder and each other Secured Party as of the date of any Delivery
Schedule delivered by the applicable Seller to the Purchaser and solely with
respect to the Railcars and Leases that are referred to in such Delivery
Schedule and the Related Assets in respect of such Railcars and Leases.
(a)To the best knowledge of the applicable Seller, no casualty event or other
event that may constitute a Total Loss or makes repair of the applicable Railcar
uneconomic or renders such Railcar unfit for commercial use or constitutes theft
or disappearance of the applicable Railcar has occurred with respect to a
Railcar being Conveyed.
(b)(i) The applicable Seller has, and the Bill of Sale to be delivered on the
Delivery Date shall convey to the Purchaser, all legal and beneficial title to
the Railcars (and Related Assets in respect of such Railcars) that are being
Conveyed, free and clear of all Encumbrances (other than Permitted Encumbrances
of the type described in clauses (ii), (iii), (iv), (v) and (viii) of the
definition thereof), and such conveyance constitutes a valid and absolute
transfer (each such contribution or sale, as the case may be, constituting a
“true sale” for bankruptcy law purposes) of all right, title and interest of
such Seller in, to and under the Railcars (and Related Assets in respect of such
Railcars) being Conveyed and will not be void or voidable under any applicable
law; (ii) such Seller has, and the Assignment and





--------------------------------------------------------------------------------





Assumption to be delivered on the Delivery Date shall assign to the Purchaser,
all legal and beneficial title to the Leases (and Related Assets in respect of
such Leases) that are being Conveyed, free and clear of all Encumbrances (other
than Permitted Encumbrances of the type described in clauses (ii), (iii), (iv),
(v) and (viii) of the definition thereof), and such assignment constitutes a
valid and absolute transfer (each such contribution or sale, as the case may be,
constituting a “true sale” for bankruptcy law purposes) of all right, title and
interest of such Seller in, to and under the Leases (and Related Assets in
respect of such Leases) being Conveyed and will not be void or voidable under
any applicable law; (iii) the Railcars being Conveyed on a Delivery Date are
subject to Leases to the extent required under the Master Indenture in respect
of such Conveyance, and (iv) all Leases relating to such Railcars are on rental
and other terms that are no different, taken as a whole, from those for similar
Railcars in the rest of the TILC Fleet.
(c)All sales, use or transfer taxes, if any, due and payable upon the Conveyance
of the Railcars, related Leases and Related Assets being Conveyed on the
applicable Delivery Date will have been paid or such transactions will then be
exempt from any such taxes and the Seller (or TRLWT Manager, in the case of
TRLWT Seller) will cause any required forms or reports in connection with such
taxes to be filed in accordance with applicable laws and regulations.
(d)The Railcars being Conveyed are substantially similar, in terms of
objectively identifiable characteristics that are relevant for purposes of the
services to be performed by TILC under the Management Agreement, to the
equipment in the TILC Fleet.
(e)The applicable Seller is not in default of its obligations as “lessor” (or
other comparable capacity) under any Lease, and, to the best of such Seller's
knowledge, there are (i) no defaults existing as of the date of Conveyance by
any Lessee under any Lease, except such defaults that are not payment defaults
(except to a de minimis extent (but giving effect to any applicable grace
periods)) and are not material defaults under the applicable Lease, and (ii) no
claims or liabilities arising as a result of the operation or use of any Railcar
prior to the date hereof, as to which the Purchaser would be or become liable,
except for ongoing maintenance and other obligations of the “lessor” provided
for under full-service Leases, which obligations are required to be performed by
the Manager pursuant to the Management Agreement.
(f)None of the Railcars being Conveyed are subject to a purchase option under
the terms of the related Lease except as described in the related Delivery
Schedule, and each such purchase option is a Permitted Purchase Option.
(g)All written information provided by the applicable Seller or any Affiliate of
such Seller to the Appraiser with respect to the Railcars and Leases being
Conveyed is true and correct in all material respects. All written information
provided by such Seller or any Affiliate of such Seller to Deloitte & Touche LLP
with respect to the Leases is true and correct in all material respects and
accurately reflects the terms of the Leases. To the extent the written
information referred to in this clause (g) was provided to the Appraiser and
Deloitte & Touche LLP, in each case for their use in connection with their
services rendered in connection with Conveyances contemplated hereby, such
entities have been provided with the same written information (or relevant
portions thereof).
(h)None of the Leases contain any renewal or extension options except for such
options that are described in the Delivery Schedule.
(i)All information provided in the applicable Delivery Schedule, including each
schedule thereto, is true and correct on and as of the related Delivery Date,
including without limitation, all information provided therein with respect to
each Railcar purported to be covered thereby and all information provided
therein with respect to each Lease relating to any such Railcar. All other
information concerning the Railcars, related Leases and Related Assets covered
by the applicable Delivery





--------------------------------------------------------------------------------





Schedule that was provided to the Issuer or the Indenture Trustee prior to the
related Delivery Date was true and correct in all material respects as of the
date it was so provided.
(j)No Default, Event of Default or Manager Termination Event has occurred and is
continuing on the Delivery Date, and no event that, with the giving of notice,
the passage of time or both, would constitute a Manager Termination Event has
occurred and is continuing on the Delivery Date.
Section 4.4    Representations and Warranties of the Purchaser. The Purchaser
makes the following representations and warranties for the benefit of each
Seller, on which such Seller relies in Conveying Railcars, related Leases and
Related Assets to the Purchaser hereunder. Such representations are made as of
each applicable Delivery Date.
(a)Organization and Good Standing. The Purchaser has been duly organized and is
validly existing and in good standing as a limited liability company under the
laws of the State of Delaware, with the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted, and had at all relevant times, and
has, full power, authority and legal right to acquire and own the Railcars and
Leases Conveyed hereunder.
(b)Due Qualification. The Purchaser is duly qualified (except where the failure
to be so qualified would not have a material adverse effect on its ability to
carry on its business as now conducted or as contemplated to be conducted) to do
business as a foreign limited liability company in good standing, and has
obtained all necessary licenses (except to the extent that such failure to
obtain such licenses is inconsequential) and approvals in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, licenses and/or approvals.
(c)Power and Authority. The Purchaser has the power, authority and legal right
to execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Railcars and Leases Conveyed hereunder; and the execution, delivery
and performance of this Agreement and all of the documents required pursuant
hereto have been duly authorized by the Purchaser by all necessary action.
(d)No Consent Required. The Purchaser is not required to obtain the consent of
any other Person, or any consent, license (except to the extent that such
failure to obtain such licenses is inconsequential), approval or authorization
or registration or declaration with, any governmental authority, bureau or
agency in connection with the execution, delivery or performance of this
Agreement and the other Operative Agreements to which it is a party, except for
such as have been obtained, effected or made.
(e)Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation or other
similar laws affecting the enforcement of creditors' rights generally and
general principles of equity.
(f)No Violation. The execution, delivery and performance by the Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the other Operative Agreements to which it is a party and the
fulfillment of the terms of this Agreement and the other Operative Agreements to
which it is a party do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the organizational documents of the Purchaser,
or conflict with or breach any of the terms or provisions of, or constitute
(with or without notice or lapse of time) a default under, any indenture,
agreement, mortgage, deed of trust or other instrument to which the Purchaser is
a party or by which the Purchaser is bound or to which any of its properties are
subject, or result in the creation or imposition of any lien upon any of its
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument (other than liens created hereunder or under
the Master Indenture), or violate any law or





--------------------------------------------------------------------------------





any order, rule or regulation, applicable to the Purchaser or its properties, of
any federal or state regulatory body, any court, administrative agency, or other
governmental instrumentality having jurisdiction over the Purchaser or any of
its properties.
(g)No Proceedings. There are no proceedings or investigations pending, or, to
the Purchaser's knowledge, threatened against the Purchaser before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over the Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the other Operative
Agreements, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any of the other Operative Agreements,
(iii) seeking any determination or ruling that could have an adverse effect on
the performance by the Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Operative Agreements,
(iv) that may have an adverse effect on the federal or state income tax
attributes of, or seek to impose any excise, franchise, transfer or similar tax
upon, the transfer and acquisition of the Railcars and Leases Conveyed hereunder
or (v) that could have an adverse effect on the Railcars and Leases Conveyed to
the Purchaser hereunder.
(h)Consideration. The Purchaser has given fair consideration and reasonably
equivalent value in exchange for the Conveyance of the Railcars, related Leases
and Related Assets being Conveyed hereunder.
a.
In the event of any breach of a representation and warranty made by the
Purchaser hereunder, each Seller covenants and agrees that such Seller will not
take any action to pursue any remedy that it may have hereunder, in law, in
equity or otherwise, until a year and a day have passed since all Outstanding
Obligations under all other Operative Agreements have been paid in full. Each
Seller and the Purchaser agree that damages will not be an adequate remedy for a
breach of this covenant and that this covenant may be specifically enforced by
the Purchaser or any third party beneficiary described in Section 6.8.

Section 4.5    Indemnification.
(a)TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, shall defend,
indemnify and hold harmless the Purchaser, the Manager, the Indenture Trustee,
each Noteholder, each of their respective Affiliates and each of the respective
directors, officers, employees, successors and permitted assigns, agents and
servants of the foregoing (each an “Indemnified Person”) from and against any
and all costs, expenses, losses, obligations, penalties, liabilities, damages,
actions, or suits or claims of whatsoever kind or nature (whether or not on the
basis of negligence, strict or absolute liability or liability in tort), that
may be imposed upon, incurred by, suffered by or asserted against any
Indemnified Person arising out of or resulting from any breach of such Seller's
representations and warranties and covenants contained herein, except (A) those
resulting solely from any gross negligence, bad faith or willful misconduct of
the particular Indemnified Person claiming indemnification hereunder, (B) those
in respect of taxes that are otherwise addressed by the provisions of (and
subject to the limitations of) subsection (c) of this Section 4.5 below, or
(C) to the extent that providing such indemnity would constitute recourse for
losses due to the uncollectibility of sale proceeds (or any particular amount of
sale proceeds) in respect of a Railcar due to a diminution in market value of
such Railcar, or of Lease or other third party payments due to the insolvency,
bankruptcy or financial inability to pay of the related Lessee or other third
party (the matters contemplated by clauses (A), (B) and (C) may be referred to
collectively as the “Excluded Amounts”).
(b)TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, will defend and
indemnify and hold harmless each Indemnified Person against any and all costs,
expenses, losses, obligations, penalties, liabilities, damages, actions, or
suits or claims of whatsoever kind or nature (whether or not on the basis of
negligence, strict or absolute liability or liability in tort), that may be





--------------------------------------------------------------------------------





imposed upon, incurred by, suffered by or asserted against such Indemnified
Person, other than Excluded Amounts, arising out of or resulting from any action
taken by such Seller, other than in accordance with this Agreement or the Master
Indenture or other applicable Operative Agreement, in respect of any portion of
the Railcars, related Leases and Related Assets that are Conveyed hereunder.
(c)TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, agrees to pay, and
shall defend, indemnify and hold harmless each Indemnified Person from and
against, any taxes (other than taxes based upon the income of an Indemnified
Person and taxes that would constitute Excluded Amounts) that may at any time be
asserted against any Indemnified Person with respect to the transactions
contemplated in this Agreement, including, without limitation, any sales, gross
receipts, general corporation, tangible or intangible personal property,
privilege, or license taxes and costs and expenses in defending against the
same, arising by reason of the acts to be performed by such Seller under this
Agreement and imposed against such Person. Without limiting the foregoing, in
the event that the Purchaser, the Manager or the Indenture Trustee receives
actual notice of any transfer taxes arising out of the Conveyance of any Railcar
or Lease from such Seller to the Purchaser under this Agreement, on written
demand by such party, or upon such Seller otherwise being given notice thereof,
TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, as applicable, shall
pay, and otherwise indemnify and hold harmless the applicable Indemnified
Person, the Manager and the Indenture Trustee harmless, on an After-Tax Basis,
from and against any and all such transfer taxes (it being understood that none
of the Purchaser, the Manager, the Indenture Trustee or any other Indemnified
Person shall have any contractual obligation to pay such transfer taxes).
(d)TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, shall defend,
indemnify, and hold harmless each Indemnified Person from and against any and
all costs, expenses, losses, obligations, penalties, liabilities, damages,
actions, or suits or claims of whatsoever kind or nature (whether or not on the
basis of negligence, strict or absolute liability or liability in tort), to the
extent that any of the foregoing may be imposed upon, incurred by, suffered by
or asserted against such Indemnified Person (other than Excluded Amounts) due to
the negligence, willful misfeasance, or bad faith of the applicable Seller in
the performance of its duties under this Agreement or by reason of reckless
disregard of such Seller's obligations and duties under this Agreement.
(e)TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, shall indemnify,
defend and hold harmless each Indemnified Person from and against any costs,
expenses, losses, obligations, penalties, liabilities, damages, actions, or
suits or claims of whatsoever kind or nature (whether or not on the basis of
negligence, strict or absolute liability or liability in tort), that may be
imposed upon, incurred by, suffered by or asserted against such Indemnified
Person, other than Excluded Amounts, as a result of the failure of any Railcar
or Lease Conveyed hereunder to comply with all requirements of applicable law as
of the applicable Delivery Date.
Indemnification under this Section 4.5 shall include reasonable fees and
expenses of counsel and expenses of litigation. The indemnity obligations
hereunder shall be in addition to any obligation that any Seller may otherwise
have under applicable law or any other Operative Agreement.
Section 4.6    Special Indemnification by TILC regarding Exercise of Setoff by
Customers. TILC (in its capacity as Manager under the Management Agreement)
hereby agrees, for the benefit of the Indenture Trustee, the Noteholders and
each other Secured Party, that it will, within 45 days after the date on which
it has knowledge that any Lessee shall have reduced any payments made by such
Lessee under any Lease in the Portfolio as a result of or in connection with any
setoff exercised by such Lessee (regardless of whether such Lessee actually has
any contractual, statutory or other right to exercise such setoff) with respect
to amounts owed or presumed owed to such Lessee pursuant to railcar leases
managed by TILC that are not in the Portfolio, and provided that the applicable
Lessee shall not have made payments aggregating the full amount payable by such
Lessee under the applicable Lease prior to





--------------------------------------------------------------------------------





the end of such 45-day period, deposit into the Collections Account an amount,
in immediately available funds, equal to the amount of such reduction.
Indemnification under this Section 4.6 shall include reasonable fees and
expenses of counsel and expenses of litigation. The indemnity obligations
hereunder shall be in addition to any obligation that TILC may otherwise have
under applicable law or any other Operative Agreement.
ARTICLE V
COVENANTS OF SELLER
Section 5.1    Protection of Title of the Purchaser.
(a)On or prior to the date hereof, each Seller, or TRLWT Manager on behalf of
TRLWT Seller, shall have filed or caused to be filed UCC-1 financing statements,
STB or Registrar General of Canada filings (each in form proper for filing in
the applicable jurisdiction) naming the Purchaser as purchaser or secured party,
naming the Indenture Trustee as assignee and describing the Railcars, related
Leases and Related Assets Conveyed by it to the Purchaser as collateral, with
the office of the Secretary of State of the State of Delaware and in such other
locations as the Purchaser or the Indenture Trustee shall have required. Without
limiting the foregoing, each Seller, or TRLWT Manager on behalf of TRLWT Seller,
hereby authorizes the Purchaser and/or any assignee thereof to prepare and file
any such UCC-1 financing statements. From time to time thereafter, each Seller,
or TRLWT Manager on behalf of TRLWT Seller, shall authorize and file such
financing statements or cause to be authorized and filed such continuation
statements, all in such manner and in such places as may be required by law (or
deemed desirable by the Purchaser or any assignee thereof) to fully perfect,
preserve, maintain and protect the interest of the Purchaser under this
Agreement, and the security interest of the Indenture Trustee under the Master
Indenture, in the Railcars, related Leases and Related Assets that are Conveyed
hereunder and in the proceeds thereof. Each Seller, or TRLWT Manager on behalf
of TRLWT Seller, shall deliver (or cause to be delivered) to the Purchaser and
the Indenture Trustee file-stamped copies of, or filing receipts for, any
document filed as provided above, following such filing in accordance herewith.
In the event that a Seller, or TRLWT Manager on behalf of TRLWT Seller, fails to
perform its obligations under this subsection, the Purchaser or the Indenture
Trustee may perform such obligations, at the expense of such Seller, or TRLWT
Manager on behalf of TRLWT Seller, and each Seller, or TRLWT Manager on behalf
of TRLWT Seller, hereby authorizes the Purchaser or the Indenture Trustee and
grants to the Purchaser and the Indenture Trustee an irrevocable power of
attorney to take any and all steps in order to perform such obligations in such
Seller's or in its own name, as applicable, and on behalf of such Seller, or
TRLWT Manager on behalf of TRLWT Seller,, as are necessary or desirable, in the
determination of the Purchaser or Indenture Trustee or any assignee thereof,
with respect to performing such obligations.
(b)On or prior to the Closing Date and any other applicable Delivery Date
hereunder, each Seller, or TRLWT Manager on behalf of TRLWT Seller, shall take
all steps necessary under all applicable law in order to transfer and assign to
the Purchaser the Railcars and Leases being Conveyed on such date to the
Purchaser so that, upon the Conveyance of such Railcar or Lease from such Seller
to the Purchaser pursuant to the terms hereof on the applicable Delivery Date,
the Purchaser will have acquired good and marketable title to and a valid and
perfected ownership interest in such Railcars and Leases, free and clear of any
Encumbrance (other than Permitted Encumbrances). On or prior to the applicable
Delivery Date hereunder, each Seller, or TRLWT Manager on behalf of TRLWT
Seller, shall cooperate with the Purchaser in order to take all steps required
under applicable law in order for the Purchaser to grant to the Indenture
Trustee a first priority perfected security interest in the Railcars and Leases
being Conveyed to the Purchaser on such Delivery Date and, from time to time
thereafter, each Seller, or TRLWT Manager on behalf of TRLWT Seller, shall
cooperate with the Purchaser in order to take all such actions as may be
required by applicable law (or deemed desirable by the Purchaser) to fully
preserve,





--------------------------------------------------------------------------------





maintain and protect the Purchaser's ownership interest in, and the Indenture
Trustee's first priority perfected security interest in the Railcars and Leases
which have been Conveyed to the Purchaser hereunder. Notwithstanding anything to
the contrary in this Agreement, neither the TILC Seller nor the TRLWT Manager on
behalf of TRLWT Seller, shall be required pursuant to this Agreement to make any
filings, registrations or recordations in Mexico or under any Provincial
Personal Property Security Act or other non-federal legislation in Canada.
(c)A Seller, or TRLWT Manager on behalf of TRLWT Seller, shall not change its
name, identity, jurisdiction of organization or corporate structure in any
manner that would or could make any financing statement or continuation
statement filed by Purchaser in accordance with this Agreement seriously
misleading within the meaning of § 9-506 of the UCC (or any similar provision of
the UCC), unless such Seller shall have given the Purchaser, the Manager and the
Indenture Trustee at least 30 days' prior written notice thereof, and shall
promptly file and hereby authorizes the Purchaser or the Indenture Trustee to
file appropriate new financing statements or amendments to all previously filed
financing statements and continuation statements.
(d)Each Seller, or TRLWT Manager on behalf of TRLWT Seller, shall give the
Purchaser, the Manager and the Indenture Trustee at least 30 days' prior written
notice of any relocation of its jurisdiction of organization if, as a result of
such relocation, the applicable provisions of the UCC would require the filing
of any amendment of any previously filed financing or continuation statement or
of any new financing statement. Each Seller, or TRLWT Manager on behalf of TRLWT
Seller, shall at all times maintain its jurisdiction of organization, each
office from which it manages or purchases Railcars and Leases and its principal
executive office within the United States of America.
Section 5.2    Other Liens or Interests. Except for the Conveyances hereunder, a
Seller will not sell, pledge, assign, transfer or otherwise convey to any other
Person, or grant, create, incur, assume or suffer to exist any Encumbrance on
the Railcars and Leases Conveyed hereunder or any interest therein (other than
Permitted Encumbrances), and TILC Seller, or TRLWT Manager on behalf of TRLWT
Seller, shall defend the right, title, and interest of the Purchaser and the
Indenture Trustee in and to such Railcars and Leases against all Encumbrances or
claims of Encumbrances of third parties claiming through or under such Seller.
To the extent that any Railcar or Lease shall at any time secure any debt of the
related Lessee to a Seller or any of its affiliates, such Seller agrees that any
security interest in its favor arising from such a provision shall be
subordinate to the interest of the Purchaser (and its further assignees) in such
Railcars and Leases.
ARTICLE VI
MISCELLANEOUS
Section 6.1    Amendment. This Agreement may be amended by the Sellers and the
Purchaser only with the prior written consent of the Indenture Trustee (acting
at the direction of the Requisite Majority).
Section 6.2    Notices. All demands, notices and communications to a Seller or
the Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of TRLWT Seller at the following
address: c/o Wilmington Trust Company, 1100 North Market Street, Wilmington,
Delaware 19890-0001, Attention: Corporate Trust Administration Re: Trinity Rail
Leasing 2012 LLC, Facsimile No.: (302) 636-4140, with a copy to Trinity
Industries Leasing Company, 2525 Stemmons Freeway, Dallas, Texas 75207,
Attention: Lance Davis, Director of Finance, Facsimile No.: (214) 589-8271 or
such other address as shall be designated by TRLWT Seller in a written notice
delivered to the Purchaser, (b) in the case of TILC Seller at the following
address: Trinity Industries Leasing Company, 2525 Stemmons Freeway, Dallas,
Texas





--------------------------------------------------------------------------------





75207, Attention: Lance Davis, Director of Finance, Facsimile No.:
(214) 589-8271, or such other address as shall be designated by TILC Seller in a
written notice delivered to the Purchaser, and (c) in the case of the Purchaser
at the following address: Trinity Rail Leasing 2012 LLC., c/o Trinity Industries
Leasing Company, as Manager, 2525 Stemmons Freeway, Dallas, Texas 75207,
Attention: Lance Davis, Director of Finance, Facsimile No.: (214) 589-8271,
Confirmation No.: (214) 589-8735, with a copy to Trinity Industries Leasing
Company, 2525 Stemmons Freeway, Dallas, Texas 75207, Attention: Legal
Department, Facsimile No.: (214) 589-8824, Confirmation No.: (214) 631-4420, and
with a copy to the Indenture Trustee at the notice address provided for same in
the Master Indenture, or such other address as shall be designated by a party in
a written notice delivered to the other party.
Section 6.3    Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and the other Operative Agreements set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
other Operative Agreements. This Agreement may not be modified, amended, waived
or supplemented except as provided herein.
Section 6.4    Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.
Section 6.5    Governing Law. THIS AGREEMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS
OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.
Section 6.6    Counterparts. For the purpose of facilitating the execution of
this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
Section 6.7    Binding Effect; Assignability.
(q)This Agreement shall be binding upon and inure to the benefit of each Seller,
the Purchaser and their respective successors and assigns; provided, however,
that a Seller may not assign its rights or obligations hereunder or any interest
herein without the prior written consent of the Purchaser and the Indenture
Trustee (acting at the direction of the Requisite Majority). The Purchaser may
assign as collateral security all of its rights hereunder to the Indenture
Trustee, and such assignee shall have all rights of the Purchaser under this
Agreement (as if such assignee were the Purchaser hereunder).
(r)This Agreement shall create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time when all Outstanding Obligations are paid in full;
provided, however, that rights and remedies with respect to any breach of any
representation and warranty made by or on behalf of a Seller pursuant to
Article IV hereof shall be continuing and shall survive any termination of this
Agreement.
Section 6.8    Third Party Beneficiaries. Each of the parties hereto hereby
acknowledges that the Purchaser intends to assign as collateral security all of
its rights under this Agreement to the Indenture Trustee for the benefit of the
Secured Parties under the Master Indenture, and each Seller hereby consents to
such assignment and agrees that upon such assignment, the Indenture Trustee (for
the benefit of the Secured Parties) shall be a third party beneficiary of this
Agreement and may exercise the rights of the





--------------------------------------------------------------------------------





Purchaser hereunder and shall be entitled to all of the rights and benefits of
the Purchaser hereunder to the same extent as if it were party hereto.
In addition, whether or not otherwise expressly stated herein, all
representations, warranties, covenants and agreements of the Issuer, TRLWT and
TILC (whether as a Seller or as TRLWT Manager) in this Agreement or in any
document delivered by any of them in connection with this Agreement (including
without limitation, in any Delivery Schedule), shall be for the express benefit
of the Indenture Trustee, each Noteholder and each other Secured Party as
express third party beneficiaries, and shall be enforceable by the Indenture
Trustee (acting at the direction of the Requisite Majority) as if such Person
were a party hereto. Each of the Purchaser, TRLWT and TILC hereby acknowledges
and agrees that such representations, warranties, covenants and agreements are
relied upon by each Noteholder in purchasing the Equipment Notes issued under
the Master Indenture.
Section 6.9    Term. This Agreement shall commence as of the date of execution
and delivery hereof and shall continue in full force and effect until the
payment in full of all Outstanding Obligations.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.
 
TRINITY RAIL LEASING WAREHOUSE TRUST
By: /s/ C. Lance Davis
Name: Cary Lance Davis
Title: Vice President
 
TRINITY INDUSTRIES LEASING COMPANY


By: /s/ C. Lance Davis
Name: Cary Lance Davis
Title: Vice President
 


TRINITY RAIL LEASING 2012 LLC
By:Trinity Industries Leasing Company, as sole member and manager


By: /s/ C. Lance Davis
Name: Cary Lance Davis
Title: Vice President






--------------------------------------------------------------------------------





EXHIBIT A


FORM OF BILL OF SALE
[Insert name of Seller], a [Insert business entity type] (the “Seller”), in
consideration of the sum of ten dollars ($10.00) and other good and valuable
consideration paid at or before the execution and delivery of these presents,
and receipt of which is hereby acknowledged, does hereby (i) grant, bargain,
sell, transfer, assign and set over unto TRINITY RAIL LEASING 2012 LLC, a
Delaware limited liability company (the “Buyer”) and its successors and assigns
all right, title and interest of the Seller, in and to the items of railroad
rolling stock forth on Schedule I hereto (together with (a) any and all
replacements or substitutions thereof, (b) any and all tangible components
thereof, and (c) any and all related appliances, parts, accessories,
appurtenances, accessions, additions, improvements to and replacements from time
to time incorporated or installed in any item thereof) (the “Railcars”),
together with (A) all licenses, manufacturer's warranties and other warranties,
Supporting Obligations, Payment Intangibles, Chattel Paper, General Intangibles
and all other rights and obligations related to the Railcars, (B) all Railroad
Mileage Credits allocable to such Railcars, and any payments in respect of such
credits accruing on or after the applicable Delivery Date, (C) all tort claims
or any other claims of any kind or nature related to such Railcars and any
payments in respect of such claims, (D) all Marks attaching to such Railcars
(including as evidenced by any SUBI Certificate issued by the Marks Company), it
being understood that the Marks are owned by the Marks Company and are not being
conveyed hereby, (E) all other payments owing by any Person (including any
railroads or similar entities) in respect of or attributable to such Railcars or
the use, loss, damage, casualty, condemnation of such Railcars or the Marks
associated therewith, in each case whether arising by contract, operation of
law, course of dealing, industry practice or otherwise, and (F) without
duplication, any Miscellaneous Items relating to such Railcars; and (ii) assign
all of its right, title and interest in and to all warranties or representations
made or given to the Seller with respect to the Railcars by the manufacturer
thereof (collectively, the “Purchased Railcars”). The Buyer hereby accepts
delivery of the Purchased Railcars, including the Railcars set forth on Schedule
I hereto.
To have and to hold all and singular the rights to the Purchased Railcars to the
Buyer and its successors and assigns for its and their own use and behalf
forever.
And the Seller hereby warrants to the Buyer and its successors and assigns that
at the time of delivery of the Purchased Railcars, the Seller has good and
marketable legal and beneficial title to and good and lawful right to sell, the
Purchased Railcars, and the Purchased Railcars are free and clear of all Liens
(other than Permitted Encumbrances), and the Seller covenants that it will
defend forever such title to the Purchased Railcars against the demands or
claims of all Persons whomsoever (including, without limitation, the holders of
such Permitted Encumbrances) based on claims arising as a result of, or related
or attributable to, acts, events or circumstances occurring prior to the
delivery of the Purchased Railcars by the Seller hereunder. Notwithstanding the
provisions above and its and the Buyer's intent that the Seller grant, bargain,
sell, transfer, assign and set over to the Buyer all right, title and interest
of the Seller in the Purchased Railcars, as a precaution only, in the event of
any challenge to this Bill of Sale as being in the nature of an absolute sale or
assignment rather than a financing, the Seller hereby also grants the Buyer a
security interest in the Purchased Railcars. Such grant of a security interest
does not constitute an admission or acknowledgment that the transactions
contemplated by the Asset Transfer Agreement provide that this Bill of Sale is
other than a grant, bargain, sale, transfer, assignment and set over to the
Buyer of all right, title and interest of the Seller in the Purchased Railcars.
Terms used herein with initial capital letters and not otherwise defined shall
have the respective meanings given thereto in (i) Annex A to the Master
Indenture, dated as of December 19, 2012, as





--------------------------------------------------------------------------------





amended, restated or otherwise modified from time to time, by and between the
Buyer and Wilmington Trust Company, or (ii) the Purchase and Contribution
Agreement, dated as of December 19, 2012 (as amended, restated or otherwise
modified from time to time), (the “Asset Transfer Agreement”), by and among the
Buyer, the Seller and [Trinity Rail Leasing Warehouse Trust / Trinity Industries
Leasing Company].
This Bill of Sale shall be governed by and construed in accordance with the laws
of the State of New York, including, without limitation, Section 5-1401 and
Section 5-1402 of the New York General Obligations Law but otherwise without
regard to conflict of laws principles.
The grant, bargain, sale, transfer, assignment and setting over of the Purchased
Railcars pursuant to this Bill of Sale shall be deemed to occur within the State
of Texas.
This Bill of Sale shall be binding upon and shall inure to the benefit of, and
shall be enforceable by, the parties hereto and their respective successors and
assigns as permitted by and in accordance with the terms hereof. Except as
expressly provided herein or in the other Operative Agreements, no party hereto
may assign their interests herein without the consent of the other party hereto.
The Seller will duly execute and deliver to the Buyer such further documents and
assurances and take such further action as the Buyer may from time to time
reasonably request or as may be required by applicable law or regulation in
order to effectively carry out the intent and purpose of this Bill of Sale and
to establish and protect the rights and remedies created or intended to be
created in favor of the Buyer hereunder, including, without limitation, the
execution and delivery of supplements or amendments hereto, in recordable form.
* * *





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Seller has caused this instrument to be executed as of
the __________ day of __________________, 20___.
 
[Insert name of Seller]




By:
Name:
Title:



STATE OF ___________
)
 
 
)
SS:
COUNTY OF _________
)
 



On this ___ day of ____________________, 20__, before me personally appeared
[Insert name of signatory], to me personally known, who being duly sworn, stated
that he is [Insert name of signatory's position with the Seller] of [Insert name
of Seller], that said instrument was signed on behalf of said entity by
authority of its management or other governing body, and he acknowledged that
the execution of the foregoing instrument was the free act and deed of said
entity.
 
Notary Public
My Commission Expires:
 








--------------------------------------------------------------------------------





SCHEDULE I







--------------------------------------------------------------------------------





EXHIBIT B


FORM OF ASSIGNMENT AND ASSUMPTION
[Insert name of Seller], a [Insert business entity type] (the “Assignor”), in
consideration of the sum of ten dollars ($10.00) and other good and valuable
consideration, hereby transfers, assigns and otherwise conveys and grants to
TRINITY RAIL LEASING 2012 LLC, a Delaware limited liability company (the “LLC”),
and the LLC hereby acquires and assumes from the Assignor, all of the Assignor's
right, title and interest in and to the Leases set forth on Schedule I hereto
and all Related Assets with respect thereto (collectively, the “Leases”), any
and all income and proceeds thereof and any and all obligations of the Assignor
thereunder arising on and after the date hereof. This assignment and assumption
is made under the Purchase and Contribution Agreement, dated as of December 19,
2012 (as amended, restated or otherwise modified from time to time, the
“Agreement”), by and among the Assignor, [Trinity Rail Leasing Warehouse Trust /
Trinity Industries Leasing Company] and the LLC.
The Assignor hereby warrants to the LLC and its successors and assigns that at
the time of assignment of the Leases, the Assignor has legal and beneficial
title thereto and good and lawful right to assign such Leases free and clear of
all Liens (other than subleases of the Leases as expressly permitted by the
Agreement and other than Permitted Encumbrances), and the Assignor covenants
that it will defend forever such title to the Leases against the demands or
claims of all Persons whomsoever (including, without limitation, the holders of
such Permitted Encumbrances) based on claims arising as a result of, or related
or attributable to, acts, events or circumstances occurring prior to the
assignment of the Leases by the Assignor hereunder. Notwithstanding the
provisions above and its and the LLC's intent that the Assignor transfer, assign
and otherwise convey and grant to the LLC all right, title and interest of the
Assignor in the Leases, as a precaution only, in the event of any challenge to
this Assignment as being in the nature of an absolute assignment rather than a
financing, the Assignor hereby also grants the LLC a security interest in the
Leases. Such grant of a security interest does not constitute an admission or
acknowledgment that the transactions contemplated by the Agreement provide that
this Assignment is other than a transfer, assignment and otherwise conveyance
and grant to the LLC of all right, title and interest of the Assignor in the
Leases.
The LLC hereby assumes, and agrees it is unconditionally bound in respect of, as
of the applicable Delivery Date, all duties and obligations of the Assignor
under the Leases.
Terms used herein with initial capital letters and not otherwise defined shall
have the respective meanings given thereto in (i) Annex A to the Master
Indenture, dated as of December 19, 2012, as amended, restated or otherwise
modified from time to time, by and between the LLC and Wilmington Trust Company,
or (ii) the Agreement.
This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York, including, without limitation, Section
5-1401 and Section 5‑1402 of the New York General Obligations Law but otherwise
without regard to conflict of laws principles.
This Assignment and Assumption shall be binding upon and shall inure to the
benefit of, and shall be enforceable by, the parties hereto and their respective
successors and assigns as permitted by and in accordance with the terms hereof.
Except as expressly provided herein or in the other Operative Agreements, no
party hereto may assign their interests herein without the consent of the other
party hereto.
The Assignor will duly execute and deliver to the LLC such further documents and
assurances and take such further action as the LLC may from time to time
reasonably request or as may be required by applicable law or regulation in
order to effectively carry out the intent and purpose of this Assignment and





--------------------------------------------------------------------------------





Assumption and to establish and protect the rights and remedies created or
intended to be created in favor of the LLC hereunder, including, without
limitation, the execution and delivery of supplements or amendments hereto, in
recordable form.
* * *
IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the __________ day of __________________, 20___.
 
[Insert name of Assignor]




By:
Name:
Title:
 
TRINITY RAIL LEASING 2012 LLC,
By:Trinity Industries Leasing Company, as sole member and manager
By:
Name:
Title:








--------------------------------------------------------------------------------





SCHEDULE I





--------------------------------------------------------------------------------





EXHIBIT C


FORM OF DELIVERY SCHEDULE ON THE CLOSING DATE
THIS SCHEDULE dated as of ________________, 20___ constitutes a “Delivery
Schedule” for such date, which is a Delivery Date, in respect of a Conveyance to
be made on such date by the Seller signatory hereto below. Capitalized terms
used in this Schedule have the meaning given such terms in the Purchase and
Contribution Agreement, dated as of December 19, 2012 as amended, restated or
otherwise modified from time to time, among [Trinity Rail Leasing Warehouse
Trust / Trinity Industries Leasing Company] as a Seller, the undersigned as a
Seller, and Trinity Rail Leasing 2012 LLC as Purchaser. The Railcars and Leases
that are the subject of such Conveyance are listed on Schedule 1 attached
hereto. Such Schedule also indicates by footnote designation, those Leases that
are subject to a purchase option or a renewal or extension option, and also
those Leases that are subject to an early termination option of the Lessee.
IN WITNESS WHEREOF, this Delivery Schedule is executed as of the date first
written above.
 
[Insert name of Seller]




By:
Name:
Title:








--------------------------------------------------------------------------------





SCHEDULE 1
TO
DELIVERY SCHEDULE





